Citation Nr: 0527829	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  97-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected recurrent back strain, currently evaluated as 40 
percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.  

By February 1998 rating decision, the RO granted an increased 
rating of 40 percent for the service-connected low back 
disability.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In April 1999 and June 2001, the Board remanded the case for 
additional development of the evidence and other action.  



FINDINGS OF FACT

1.  The service-connected low back disability is shown to be 
manifested by no more than significant limitation of motion, 
pain, and difficulty standing, sitting and walking.  

2.  The veteran has been granted service connection for a low 
back disability, which is rated 40 percent disabling, and for 
left lower extremity radiculopathy, which is rated 10 percent 
disabling.  

3.  The service-connected disabilities in and of themselves 
are not shown to do render the veteran unable to secure or 
follow a substantially gainful occupation.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the veteran's service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a 
including Diagnostic Code 5295-5292 (2002), 5237 (2004).  

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Normally, the Board would review VA's compliance with VCAA.  
In the instant case, such analysis is unnecessary because in 
May 2003, the veteran requested that the case be decided 
based on the evidence of record and indicated that he wished 
for a quick resolution of the matters on appeal.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  


Factual Background 

Service connection for a low back disability has been in 
effect since November 1971.  

On April 1997 VA orthopedic examination, the veteran 
complained of chronic low back pain, occasional flare-ups, 
the regular use of analgesic medication, and marked loss of 
range of motion secondary to pain.  

Objectively, the examiner noted that the veteran walked 
slowly using a cane and wearing some sort of a back girdle.  
All movement seemed painful.  The veteran could stand using a 
cane while tilting to the left.  Low back musculature was 
diminished.  

The veteran's range of motion was markedly diminished.  His 
forward flexion was to five degrees; extension was to two 
degrees; right lateral flexion was to two degrees; left 
lateral flexion was to four degrees; rotation to the right 
was to two degrees; rotation to the left was to four degrees.  
All of the foregoing range of motion measurements were 
accompanied by pain.  

A magnetic resonance imaging of the lumbosacral spine 
revealed hypertrophic spurring from L3 to Left 5.  An X-ray 
study of the lumbosacral spine revealed mild bony narrowing 
of the neural foramina bilaterally secondary to hypertrophic 
changes of the facet joints.  There were no disc herniations 
and no stenosis of the central canal.  

The examiner diagnosed osteoarthritis at L4-5 and mild 
narrowing of the neural foramina, bilaterally.  

On an April 2000 VA orthopedic examination, the veteran 
complained of having low back pain with weakness, stiffness, 
fatigability and lack of endurance.  The veteran was taking 
analgesics to ease low back symptoms.  

The veteran denied flare-ups and indicated that symptoms were 
daily and consistent.  He used a cane, could not lie on his 
back and had to sleep on his left side.  He could not play 
sports, run or walk any distance.  The examiner noted 
tenderness in the low back.  

The veteran's forward flexion was limited to five degrees; 
extension was to zero degrees; lateral flexion was to three 
or four degrees; rotation was two or three degrees.  The 
veteran could not squat.  

An X-ray study revealed no acute abnormalities of the 
thoracic spine and moderate osteophyte and moderate 
osteophyte of the lumbosacral spine.  The examiner diagnosed 
thoracic spine and low back pain that was out of proportion 
to the mild to moderate arthritis seen on X-ray study.  

In May 2001, the veteran's disabilities and medical 
conditions were listed as follows: chronic paranoid 
schizophrenia, dysthymia, chronic low back pain with evidence 
of bilateral radiculopathy, chronic degenerative joint 
disease of the knees, a history of gastroesophageal reflux 
disease (GERD), chronic obstructive pulmonary disease, gouty 
arthritis, benign essential hypertension, diabetes mellitus, 
diabetic peripheral neuropathy, atherosclerotic coronary 
artery disease, left carotid bruit with stenosis of both 
common carotid arteries and nicotine dependence.  

In September 2001, low back pain with a history of 
radiculopathy secondary to degenerative joint disease of the 
lumbosacral spine was diagnosed.  

Effective in September 2002, service connection for 
radiculopathy into the left lower extremity was granted and a 
10 percent evaluation was assigned.  

On July 2003 VA orthopedic examination, the veteran 
complained of low back pain with radiation into the legs.  He 
complained of difficulty standing or sitting in one position.  
Walking was difficult as well.  

On examination, the examiner noted lumbar spine tenderness 
with some palpable muscle spasm.  Back range of motion at the 
hips was to 10 degrees with pain.  

The examiner diagnosed low back pain with irradiation into 
the thoracic region as well as leg symptoms.  The impairment 
was noted to be severe and to create difficulty walking, 
standing and sitting.  

On March 2004 VA orthopedic examination, the veteran 
complained of having low back pain and difficulty moving.  He 
also reported radiation into the left leg.  The veteran used 
a cane and had difficulty dressing and bathing.  

The examiner noted an antalgic gate, tenderness over the 
lumbar spine on palpation, tenderness over the paravertebral 
musculature, and lordosis.  His range of motion was as 
follows: forward flexion to 30 degrees with pain starting at 
5 degrees; extension to 5 degrees with pain starting at 2 
degrees; right lateral flexion to 10 degrees with pain 
beginning at 10 degrees; left lateral flexion to 20 degrees 
with pain starting at 10 degrees; right lateral rotation to 
10 degrees with pain starting at 5 degrees; and left lateral 
rotation to 10 degrees with pain starting at 10 degrees.  

The VA examiner observed that the veteran did not make an 
effort on range of motion examination.  

The examiner diagnosed chronic low back strain.  The 
veteran's truncal obesity was contributing to his pain.  
There was a slight neurologic deficit over the L5-S1 
dermatimes, which was consistent with a bulging disk.  

The examiner indicated that the veteran's activities of daily 
living were restricted by low back pain.  However, some of 
the veteran's limitations were due to lack of effort on 
examination.  

In the examination report, the examiner noted that the 
veteran had not worked since 1972.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The veteran's service-connected low back disability has been 
rated 40 percent disabling by the RO, initially under the 
provisions of Diagnostic Code 5295-5292.  38 C.F.R. § 4.71a 
(2002); see also 38 C.F.R. § 4.20.  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 to 5242 (2004).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  

Therefore, as the amendments discussed herein have a 
specified effective date without provision for retroactive 
application, the amendments may be applied prior to its 
effective date.   

(i.) The former schedular criteria

Rating actions reflect that under the former schedular 
criteria the veteran's low back disability has been evaluated 
by the RO as 40 percent disabling under to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292 (2002).  Service connection 5295 
pertains to lumbosacral strain.  

Former Diagnostic Code 5295 provided a maximum 40 percent 
evaluation for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).  Because the veteran 
is already in receipt of the maximal rating available under 
Diagnostic Code 5295, no further compensation is warranted 
under its provisions.  

Under former Diagnostic Code 5292, limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Diagnostic Code 5292 (prior 
to September 26, 2003).  Because the veteran is already in 
receipt of the maximal rating available under Diagnostic Code 
5292, no further compensation is warranted under its 
provisions.  

Other diagnostic codes that are relevant to the low back and 
that could potentially entitle the veteran to an evaluation 
in excess of 40 percent are inapplicable.  

Diagnostic Code 5285 pertains to vertebral fractures and 
offers ratings in excess of 40 percent.  The veteran, 
fortunately, did not experience such a fracture, and an 
increased rating under the provisions of Diagnostic Code 5285 
is not possible.  38 C.F.R. § 71a, Diagnostic Code 5285 
(prior to September 26, 2003).  

Diagnostic Code 5286 pertains to complete bony fixation of 
the spine.  Evaluations greater than 40 percent are available 
under its provisions.  The veteran, however, does not suffer 
from complete bony fixation of the spine, and Diagnostic Code 
5286 is not for application.  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (prior to September 26, 2003).  

Diagnostic Code 5289, which relates to ankylosis of the 
lumbar spine, provides for a maximal 50 percent rating.  
Because lumbar spine ankylosis has not been shown, the 
veteran cannot benefit from its provisions.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (prior to September 26, 2003).  

The criteria for the evaluation of intervertebral disc 
syndrome have been amended twice during the course of this 
appeal.  The original provisions apply prior to September 23, 
2002.  Subsequent provisions were in effect between September 
23, 2002 and September 25, 2003.  The current provisions 
became effective September 26, 2003.  

The veteran cannot benefit from an evaluation in excess of 40 
percent under any of the versions of the regulations dealing 
with intervertebral disc syndrome because such disability has 
not been diagnosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) 
(effective September 26, 2003).  

The Board observes that the veteran's service-connected low 
back disability is currently rated under Diagnostic Code 
5237-5243.  

The criteria of Diagnostic Code 5243, however, are not 
relevant because, as stated, the veteran has not been 
diagnosed with intervertebral disc syndrome.  More 
importantly, however, the veteran's service-connected left 
leg radiculopathy has been rated under the provisions of 
Diagnostic Code 5243-8520.  Thus, the provisions of 
Diagnostic Code 5243 have already been taken into account.  

The veteran cannot be compensated more than once for similar 
symptomatology because such would amount to prohibited 
pyramiding.  38 C.F.R. § 4.14 (2004); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

Indeed, because intervertebral disc syndrome has not been 
mentioned as a diagnosis in recent years, the Board concludes 
that the veteran's low back disability is better represented 
by Diagnostic Code 5237 alone, which pertains to lumbosacral 
strain, the diagnosed disability.  See Butts v. Brown, 5 Vet. 
App. 532, 538-39 (1993) (en banc) (the assignment of a 
particular diagnostic code is entirely dependent on the facts 
of a particular case).  

(ii.) The current schedular criteria

Effective on September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2004) 
(effective from September 26, 2003).  The Board notes that 
lumbosacral strain now corresponds to Diagnostic Code 5237.  

Clearly, in this case, a 50 percent evaluation is not 
warranted under the current spinal rating criteria because 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Upon review of the record in its entirety, however, the Board 
concludes that no further compensation can be awarded under 
the foregoing codes.  The veteran appears to be exaggerating 
his symptoms somewhat as a VA examiner observed that the 
veteran was not making sufficient effort on examination and 
because symptoms were out of proportion to objective 
findings.  

In any event, the veteran's low back disability appears to be 
steady and consistent without flare-ups.  He has already been 
compensated for all his low back symptoms to the extent 
possible.  

As apparent from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of low back disability not contemplated in the currently 
assigned 40 percent rating permitted under the Rating 
Schedule.  


TDIU 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  

The veteran has not worked since 1972, and it is clear that 
he is quite disabled due to a combination of service-
connected and nonservice-connected disabilities that include 
paranoid schizophrenia.  

The veteran is also diabetic, has diabetic peripheral 
neuropathy, hypertension, GERD, atherosclerotic coronary 
artery disease, and left carotid bruit with stenosis of both 
common carotid arteries.  None of the foregoing and very 
serious disabilities are service connected.  

No competent evidence has been submitted to show that the 
veteran is precluded from securing and following 
substantially gainful employment due to his service-connected 
disabilities alone.  

Regardless of the foregoing, TDIU benefits cannot be granted 
because the veteran has only one service-connected disability 
rated 40 percent disabling and another rated 10 percent 
disabling.  His combined disability rating is 50 percent.  
See 38 C.F.R. § 4.25 (2004).  

His low back evaluation falls short of 60 percent, and his 
combined rating falls short of 70 percent.  One or the other 
scenario would have to be present in order to be eligible to 
receive TDIU benefits.  38 C.F.R. § 4.16(a).  

Pursuant to the foregoing, the Board finds that TDIU benefits 
are not warranted.  



ORDER

An increased rating in excess of 40 percent for the service-
connected recurrent back strain is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


